

116 S4518 IS: Pandemic Federal Telework Act of 2020
U.S. Senate
2020-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4518IN THE SENATE OF THE UNITED STATESAugust 10, 2020Mr. Van Hollen (for himself, Mr. Lankford, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require Federal agencies to permit employees to telework full-time during the public health emergency relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Federal Telework Act of 2020.2.Teleworking requirements for Federal employees(a)DefinitionsIn this section—(1)the term agency means each authority of the executive, legislative, or judicial branch of the Government of the United States; (2)the term covered period means the period beginning on the date of enactment of this Act and ending on the date on which the public health emergency declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (including any renewal of that declaration) terminates;(3)the term Director means the Director of the Office of Personnel Management;(4)the term eligible employee means an employee who— (A)the head of the agency employing the employee has determined is eligible to telework; and(B)has not been officially disciplined for—(i)being absent without permission for more than 5 days in any calendar year; or (ii)viewing, downloading, or exchanging pornography, including child pornography, on a Federal Government computer or while performing official Federal Government duties; (5)the term employee means an employee of an agency; (6)the term Secretary means the Secretary of Health and Human Services; and(7)the term telework has the meaning given the term in section 6501 of title 5, United States Code.(b)Requirements(1)In generalNotwithstanding any provision of chapter 65 of title 5, United States Code, the head of each agency shall—(A)permit eligible employees with respect to the agency to telework on a full-time basis during the covered period; and(B)review, with respect to employees of the agency for whom the agency head has not made a determination described in subsection (a)(4)(A), whether such a determination should be made.(2)WaiverThe head of an agency may waive the requirements of any provision of paragraph (1) that applies with respect to an employee of the agency if the agency head determines that there is a compelling reason for the waiver that relates to the effective operation of the Federal Government.(3)Plan for future outbreaksNot later than 1 year after the date of enactment of this Act, the Director, in coordination with the Secretary, shall establish a policy— (A)to maximize the use of telework by the Federal workforce during a period in which there is in effect a public health emergency that the Secretary declares under section 319 of the Public Health Service Act (42 U.S.C. 247d) on a date that is after the date of enactment of this Act with respect to an outbreak of an infectious disease; and(B)that shall be designed to be implemented before implementing any continuity of operations plan with respect to any outbreak described in subparagraph (A).3.Technology modernization fundSection 1078(b)(3)(B) of the National Defense Authorization Act for Fiscal Year 2018 (40 U.S.C. 11301 note) is amended by inserting , including by enabling or improving telework capabilities, after efficiency and cybersecurity. 4.Training and monitoringSection 6503(a) of title 5, United States Code, is amended—(1)in paragraph (1)(B), by inserting and supervisors after managers;(2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(3)by inserting after paragraph (2) the following:(3)not later than 180 days after the date on which a manager or supervisor described in paragraph (1)(B) is appointed to a position as such a manager or supervisor, the manager or supervisor has completed interactive telework training that includes instruction relating to—(A)the benefits of telework;(B)technology used by the agency to facilitate telework;(C)strategies for engaging employees who telework;(D)performance management in the virtual workplace; and(E)information and security protections for information and information systems used during telework;.